DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
In view of the AFCP2.0 filed 06/27/2022, the previous rejection to claim(s) 1-13, 15-28, and 30 under 35 U.S.C. 103 is/are withdrawn. Therefore, the amendment filed 06/27/2022 is entered.
In view of the amendments filed 06/27/2022, claim(s) 1-3, 6-10, 13-18, 21-25, and 28-34 is/are pending.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an E-Mail interview with Brett Bostrom (Reg. # 73,009) on July 12th, 2022.

The application has been amended as follows: 

15. (Currently Amended) The method of claim 8, wherein: the transmitting the first allocation is based on a comparison between the first pathloss and the threshold; and the transmitting the second allocation is based on a comparison between the second pathloss and the threshold.

18. (Currently Amended) The UE of claim 16, wherein the first frequency band has a different bandwidth than at least one of the second frequency band or the third frequency band.

Allowable Subject Matter
Claims 1-3, 6-10, 13-18, 21-25, and 28-34 renumbered to 1-26 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant’s amendments, i.e., “wherein the second frequency band and the third frequency band are spaced apart by at least one of a fourth frequency band or a fifth frequency band, and wherein the fourth frequency band and the fifth frequency band are allocated to a second UE for the offset-frequency FD operation based on a third pathloss between the network entity and the second UE failing to satisfy the threshold” (claims 1, 8, 16, and 23) filed 06/27/2022, in conjunction with other limitations recited in the claims have overcome the previous 103 rejection. 
An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims as amended. The closest prior(s) art found is/are as follows:
Takeda et al. (US 2021/0281293 A1) (cited previously), which is directed to Communication apparatus, communication method, and electronic apparatus; and teaches a communication apparatus 12, i.e., a mobile phone, communicating with a communication apparatus 11, i.e., a base station. The communication apparatus receives an assignment for broadband full-duplex transmission that includes an assigned maximum/predetermined frequency band. Based on a comparison of a distance with a reference value between both communication apparatuses being short, the broadband full-duplex transmission is used for parallel transmission and reception on the same frequency band. The communication apparatus 12 then transmits signal A over frequency band WA1 and receives signal B over frequency band WB1, where both frequency bands are the same frequency band within the assigned maximum/predetermined frequency band. Based on the comparison of the distance with the reference value between both communication apparatuses becoming longer, an assignment in frequency separation full-duplex transmission is provided for parallel transmission and reception on different frequency bands. The communication apparatus 12 then switches to the frequency separation full-duplex transmission mode and transmits signal A over frequency band WA2 and receives signal B over frequency band WB2, where both frequency bands are different frequency bands within the assigned maximum/predetermined frequency band. (Fig. 5, [0064], [0092], [0094]-[0097], [0162], [0167]); and
Lee et al. (US 2016/0330011 A1) (cited previously), which is directed to Methods, apparatus and systems for interference management in a full duplex radio system; and teaches a WTRU receiving first allocation and second allocation from a base station. For example, the base station allocates FDSC timeslots to the WTRU, wherein the FDSC timeslots are used for simultaneous UL and DL communications between the base station and the WTRU and includes fully overlapping, or separated, or partially overlapping Tx and Rx bands. ([0079]-[0081]); and 
Liu et al. (US 2017/0163404 A1), which is directed to Wireless communication method, device, and system; and teaches a base station communicating with multiple UEs. The base station schedules two pairs of UEs, i.e., UE1 with UE2 and UE3 with UE4, to perform full-duplex transmission. Based on a pathloss between UE1 and UE2 being greater a first threshold, there is no interference between the UE2 performing uplink transmission and the UE1 receiving downlink signal from the base station at a same frequency. Therefore, UE1 is allocated UL resource A and UE2 is allocated DL resource B, where both resources A and B partially or completely overlap in the time domain. Based on a pathloss between UE3 and UE4 being less than the first threshold, there is interference between the UE4 performing uplink transmission and the UE3 receiving downlink signal from the base station at the same frequency. Therefore, UE3 is allocated UL resource C and UE4 is allocated DL resource D, where both resources C and D do not overlap in order to reduce the interference between both UEs 3 and 4. (Figs. 1, 7, [0262]); and 
DiFazio et al. (US 2015/0229461 A1), which is directed to Full duplex single channel communications; and teaches a base station communicating with multiple UEs that may be inside or outside a small footprint indicating favorable propagation to and from the base station to support FSC at both the WTRUs and the base station. Downlink timeslots #1-#4 and uplink timeslots #5-#7 are allocated to the WTRUs that are inside or outside of the full duplex footprint. WTRUs#1-#3 are allocated timeslots #8-#10 because they are within the full duplex footprint. The FDSC mode is a mode for simultaneous UL and DL transmission. The duplex techniques includes the transmission to completely overlap or partially overlap in time and frequency. The plurality of UL channels have a first band center frequency while the plurality of DL channels have a second band center frequency. (Figs. 8A-C, [0019], [0101], [0132]); and 
Higuchi et al. (US 2011/0009142 A1), which is directed to Base station apparatus and method used in mobile communications system; and teaches a base station grouping users based on a path loss between the users and the base station. Based on the grouping, the base station encourages users of a first group to use a first frequency, users of a second group to use a second frequency, and users of a third group to use a third frequency. The users are allocated resource blocks based on different numerical metrics. (Figs. 4, 7, [077]-[0080], [0098]-[0099]); and 
Damnjanovic et al. (US 2013/0089048 A1), which is directed to Extension carrier as a bandwidth extension; and teaches an eNB scheduling UEs with high path loss in a base carrier 602 and UEs with low path loss in extension carrier 609. (Fig. 15, [0088]). 

Neither Takeda nor Lee, Liu, DiFazio, Higuchi, or Damnjanovic, taken alone or in any reasonable combination, teach the claims as amended, “wherein the second frequency band and the third frequency band are spaced apart by at least one of a fourth frequency band or a fifth frequency band, and wherein the fourth frequency band and the fifth frequency band are allocated to a second UE for the offset-frequency FD operation based on a third pathloss between the network entity and the second UE failing to satisfy the threshold” (claims 1, 8, 16, and 23), in conjunction with other limitations recited in the claims.
	Therefore claims 1-3, 6-10, 13-18, 21-25, and 28-34 renumbered to 1-26 are allowed over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THE HY NGUYEN whose telephone number is (571)270-3813.  The examiner can normally be reached on Mo-Fr: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571) 272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THE HY NGUYEN/Examiner, Art Unit 2478